OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney in New York by this court on October 18,1972.
*421By order of the Supreme Court of New Jersey dated January 15, 1988, the respondent was disbarred from the practice of law in New Jersey.
In the New Jersey disciplinary proceeding the respondent was found guilty, inter alia, of misappropriation of clients’ funds, failure to safeguard clients’ funds and failure to establish and maintain proper escrow accounts.
Although the respondent was personally served with a notice pursuant to 22 NYCRR 691.3 informing him that he had the right to file a verified statement setting forth certain enumerated defenses to this proceeding and that by doing so he would have a right to demand a hearing, the respondent has failed to appear or answer in this proceeding.
After reviewing the record of the proceeding in New Jersey, we find the respondent guilty of professional misconduct. Accordingly, the respondent should be disbarred and his name stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Bracken, Brown and Kooper, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon conduct giving rise to his disbarment in the State of New Jersey is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Harry Noel Devlin is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Harry Noel Devlin is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.